Motion, insofar as it seeks leave to appeal from the Appellate Division order denying petitioner’s motion to enlarge the record, dismissed upon the ground that that order does not finally determine the proceeding within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from that part of the Appellate Division order which denied reargument of the motion to enlarge the record, dismissed upon the ground that that portion of that order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied. Motion for poor person relief dismissed as academic.